DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 04/14/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
Claims 1-4 are pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (hereinafter Mori), U.S. Publication No. 2018/0232224 A1, in view of Onda et al (hereinafter Onda), U.S. Publication No. 2020/0143048 A1.
Referring to claims 1 and 3, taking claim 1 as exemplary, Mori discloses an electronic control apparatus comprising:
a first arithmetic processor [figs. 1B-1C, ECU 10 with microcomputer 11, where microcomputer 11 is equivalent to a first arithmetic processor]; and
a second arithmetic processor [fig. 1B, element 50] that is communicably connected to the first arithmetic processor [fig. 1B], wherein
the second arithmetic processor includes a controller configured to (i) output a request signal that requests a program rewriting to the first arithmetic processor [figs. 1B-1C, element 50 outputting update request S2 to ECU 10 and microcomputer 11].
Mori does not explicitly disclose a shift to a rewriting wait state after the request signal, and (ii) release the rewriting wait state and shift to a program rewriting process after a predetermined wait time that allows the first arithmetic processor to shift to the program rewriting process elapses after outputting the request signal.
However, Onda discloses a shift to a rewriting wait state after the request signal [paragraphs 55, 56, 58, In operation S16, the sub-control device 120 sends a rewrite request signal to the main control device 110. In this instance, the sub-control device 120 waits for the main control device 110 to return a response signal], and (ii) release the rewriting wait state and shift to a program rewriting process after a predetermined wait time that allows the first arithmetic processor to shift to the program rewriting process elapses after outputting the request signal [paragraphs 56, 58, “In operation S17, the sub-control device 120 sends the sub-program to the main control device 110. Upon receiving the sub-program from the sub-control device 120, the main control device 110 stores the sub-program in the program storage area 113 of the main memory 112. At this time, the main control device 110 erases the main program and stores the sub-program. That is, the program in the program storage area is rewritten from the main program to the sub program”; “The rewriting process of the programs in the semiconductor device 100 has been described above. In step S17, a process of transmitting the sub-program after a preset time has elapsed may be performed without receiving the response signal”; after an elapsed time, the sub-program is sent to the main control device for program rewriting in the main control device, hence the sending, receiving, and rewriting is equivalent to the claimed “program rewriting process”, with both the sub-control device and main control device shifting to this process after the time elapses].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onda in the invention of the modified Mori, to implement a shift to a rewriting wait state after the request signal, and (ii) release the rewriting wait state and shift to a program rewriting process after a predetermined wait time that allows the first arithmetic processor to shift to the program rewriting process elapses after outputting the request signal, in order to provide a semiconductor device or the like for maintaining a required function while suppressing unauthorized accesses [Onda, paragraph 11].
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of Onda, as applied to claims 1 and 3 above, and further in view of Matsuura et al (hereinafter Matsurra), U.S. Publication No. 2001/0049765 A1.
Referring to claims 2 and 4, the modified Mori does not explicitly disclose the electronic control apparatus according to claim 1, wherein the controller is further configured to determine the predetermined wait time based on a maximum activation time of the first arithmetic processor.
However, Matsurra discloses wherein the controller is further configured to determine the predetermined wait time based on a maximum activation time of the first arithmetic processor [paragraph 15, 18, 41, the rewriting device enters a waiting state when the request signal is sent or when the start signal is received. The rewriting device waits until a predetermined waiting time elapses; Similarly, the rewriting device acquires the writing time from the vehicle controller and sets it in the waiting time for writing operation; The writing time calculating part 38 calculates the writing time WT based on the size of a partial program code of the program P2 and a unit time of writing specific to the ROM 16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Onda in the invention of the modified Mori, to implement a shift to a rewriting wait state after the request signal, and (ii) release the rewriting wait state and shift to a program rewriting process after a predetermined wait time that allows the first arithmetic processor to shift to the program rewriting process elapses after outputting the request signal, in order to provide a semiconductor device or the like for maintaining a required function while suppressing unauthorized accesses [Onda, paragraph 11].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Day et al, U.S. Patent No. 6,336,172 B1, discloses wherein said at least one host requests multiple accesses to an identified said identifiable data volume, said hosts addressing said requests to partitioned addresses of at least two of said plurality of directors, wherein said data storage libraries each responds to an input data transfer request for an identifiable data volume by becoming ready to receive said identifiable data volume and providing a "READY" signal which indicates said data storage library is ready to receive said input data transfer, and wherein said responding directors each supplies said input data transfer request with respect to said data volume to all said coupled data storage libraries, and said responding directors each waits a predetermined time-out period of time for all of said data storage libraries to provide said "READY" signal, and if not all said data storage libraries provide said "READY" signal within said time-out period, said responding directors each releases those of said data storage libraries that do respond, each said responding director retrying said request after differing periods of time [claim 19].
Anderson et al, U.S. Publication No. 2004/0249934 A1, discloses In step 420, bootstrap service component 208E determines whether the software update can be applied dynamically (i.e., while mobile print server 126 is processing print jobs). If the software update can be applied dynamically, the method 400 moves to step 422 (described below). If bootstrap service component 208E determines in step 420 that the software update cannot be applied dynamically, bootstrap service component 208E next determines in step 418 whether the mobile print server 126 is idle (i.e., not currently processing any print jobs). If mobile print server 126 is idle, the method moves to step 422. If bootstrap service component 208E determines in step 418 that the mobile print server 126 is not idle, in step 416, bootstrap service component 208E waits for a predetermined period of time, and then the method returns to step 418. Thus, the bootstrap service component 208E waits until the mobile print server 126 is idle before moving from step 418 to step 422 [paragraph 51].
Lakhani et al, U.S. Patent No. 9,524,324 B1, discloses sending, by the first processor to each of the other ones of the plurality of processors, a synchronization request message; waiting, by the first processor, a predetermined amount of time for each of the other ones of the plurality of processors to signal to the first processor in response to the synchronization request message that each other processor commits to executing the request to update the globally shared data item; determining whether the first processor receives the signal from each of the other ones of the plurality of processors indicating commitment to executing the request to update the globally shared data item; and responsive to determining that all the other ones of the plurality of processors signal the first processor indicating commitment to executing the request to update the globally shared data item, performing first processing including: notifying, by the first processor, each of the other ones of the plurality of processors regarding completion of a first synchronization point; updating the globally shared data item by the first processor; and waiting, by each of the other ones of the plurality of processors, for notification from the first processor regarding completion of a second synchronization point thereby indicating that updating of the globally shared data item is completed [col. 2, lines 10-33].
Takano et al, U.S. Publication No. 2016/0364226 A1, discloses he OSS/BSS transmits an update settlement request to the orchestrator (step S41). As a transmission trigger, a person decides or automatic transmission is performed after a certain period of time elapses [paragraph 92].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181